Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 16, 2022

                                      No. 04-22-00021-CR

                                      Robert Ray LACINA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       On February 14, 2022, appellant filed two pro se motions: (1) a motion requesting the
appointment of counsel on appeal and (2) a motion requesting access to the record on appeal.
In January 2022, the trial court appointed Mr. Patrick Maguire as appellant’s counsel on appeal.
Therefore, appellant’s pro se motion requesting appointment of counsel is DENIED AS MOOT.
Because appellant is represented by counsel on appeal, he is not entitled to hybrid representation.
Therefore, we DENY his motion requesting access to the record on appeal.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court